947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Diane MATCHEM, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 91-1443.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1991.Decided Nov. 12, 1991.

On Petition for Rehearing with Suggestion for Rehearing in Banc.
Diane Matchem, appellant pro se.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
This case is before the Court on rehearing of our earlier decision dismissing as interlocutory Diane Matchem's appeal of the district court's denial of her in forma pauperis application.   On rehearing, we vacate our earlier decision and affirm on the merits the district court's denial of her in forma pauperis application.


2
Matchem filed a complaint against the United States Postal Service alleging violations of the National Labor Relations Act, 29 U.S.C. § 158 (1988).   When the district court denied her in forma pauperis application, Matchem filed a timely appeal.   This Court initially dismissed the appeal on the grounds that it was interlocutory.   Matchem v. United States Postal Serv., No. 91-1443 (4th Cir.  Aug. 26, 1991) (unpublished).   However, a district court's denial of an application to proceed in forma pauperis is an immediately reviewable order.   Roberts v. United States District Court, 339 U.S. 844 (1950).   Therefore, this Court now will address Matchem's claims on the merits.


3
Under 28 U.S.C. § 1915(a) (1988), a federal court may authorize a party to proceed in a lawsuit without prepayment of fees and costs.   The decision to grant or deny permission to proceed in forma pauperis is a matter commited to the sound discretion of the district court.  "This discretion, however, is limited to a determination of 'the poverty and good faith of the applicant and the meritorious character of the cause in which the relief was asked.' "   Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir.1980) (quoting  Kinney v. Plymouth Rock Squab Co., 236 U.S. 43, 46 (1915)).


4
In this case, Matchem, who currently is employed, failed to allege her own poverty, stating instead that her husband is unemployed and that they have unpaid bills.   Matchem also conceded that her savings account contained $1,106.51.   In light of these facts, the district court did not abuse its discretion by denying her in forma pauperis application.   We therefore affirm the district court's order.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


6
AFFIRMED.